Margiotti, Attorney General,
We have your request to be advised on the following questions:
*589“1. Is the Commonwealth of Pennsylvania liable for the cost of printing the ballot on which the constitutional question was submitted to the electors of this Commonwealth at the primary election, September 17, 1935?
“2. If the Commonwealth is liable for the payment of the cost for printing the ballot on which this question was submitted to the voters, is the Commonwealth, in addition to this cost, also liable for the payment of any additional fees which were paid to the members of the various election boards by the different counties for the counting and computation of the constitutional revision vote?”
Your inquiries raise the question as to the liability of the Commonwealth of Pennsylvania for the costs incurred by the counties by the submission of the referendum on constitutional revision to the electors at the primary election of 1935, as provided by the Act of July 8, 1935, P. L. 604.
The only expenses for which the above act authorizes the Commonwealth to reimburse the counties are those resulting from the printing of the “Constitution Ballots”. Provision for the payment of such expenses is made in sections 21 and 23 of the act, which read as follows:
“Section 21. The county commissioners of the several counties shall cause to be printed, in the form prescribed by the Secretary of the Commonwealth, a sufficient number of official ‘Constitution Ballots’ for all the voters in their respective counties. The county commissioners shall, at the time distribution is made of the usual ballots for such election, distribute the constitution ballots to each of the several voting precincts in their respective counties in sufficient quantities to provide such ballots for the voters of each respective county.
“The several counties of the Commonwealth shall be reimbursed out of the funds hereinafter appropriated, for all expenses lawfully incurred by such counties in *590printing official ‘Constitution Ballots’ authorized by this act for the submission of the proposed Constitution to the electors of such counties, upon bills rendered to the Secretary of the Commonwealth by the various county commissioners.”
“Section 23. The sum of six hundred fifty thousand dollars ($650,000), or so much thereof as may be necessary, is hereby appropriated out of the General Fund of the State Treasury . . . for the payment of expenses lawfully incurred by the several counties in printing official ‘Constitution Ballots’ as authorized in this act”.
As originally introduced in the House of Representatives, the act in question provided for the calling of a constitutional convention without first submitting to the people the question whether or not such a convention should be called. The act also provided that all expenses incident to the calling of a constitutional convention should be paid by the Commonwealth. However, in- the Senate the original bill was amended to provide that a constitutional convention could be called only with the consent of the electors given at the primary election of 1935. This amendment necessitated the preparation of referendum ballots by the county commissioners. In thus amending the bill the Senate failed, or neglected, to include a provision placing the liability for the expense of printing such referendum ballots upon the Commonwealth. In the absence of such a provision, the requirement that such ballots be prepared by the county commissioners placed the expense of such preparation upon the counties.
It undoubtedly was the intention of the framers of the original administration bill to have all the expenses incurred thereunder borne by the Commonwealth. As amended in the Senate the bill necessitated an additional expense: namely, the cost of printing the referendum ballots. However, neither the amendment inserted by the Senate, nor any other amendment, made the Commonwealth liable for such additional expense. Without *591proper provision in the act, the Commonwealth has no authority to assume this additional expénse.
You are, therefore, advised that the Act of July 8, 1935, P. L. 604, does not permit the Commonwealth to pay any expense incurred by the counties in connection with the submission to the people of the question of calling a constitutional convention. Accordingly, such expenses must be borne by the counties which originally incurred them. From Frederic Ray, Harrisburg.